Exhibit 1 For filings with the FSA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii WPP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights [X] An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments [ ] An event changing the breakdown of voting rights [ ] Other (please specify): [ ] 3. Full name of person(s) subject to the notification obligation:iii BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.):iv N/A 5. Date of the transaction and date on which the threshold is crossed or reached: v 15th December 2009 6. Date on which issuer notified: 16th December 2009 7. Threshold(s) that is/are crossed or reached: vi, vii Holding has gone above 5% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % ofvoting rights x Direct Direct xi Indirect xii Direct Indirect JE00B3DMTY01 N/A N/A N/A N/A 63,193,117 N/A 5.04% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx CFD N/A N/A N/A 810,905 Nominal Delta 0.06% Total (A+B+C) Number of voting rights Percentage of voting rights 64,004,022 5.10% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi BlackRock Investment Management (UK) Limited – 64,004,022 (5.10%) Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: BlackRock Compliance Disclosures Team 14. Contact name: Stuart Watchorn 15. Contact telephone number: 020 7743 5741; stuart.watchorn@blackrock.com Note: Annex should only be submitted to the FSA not the issuer Annex: Notification of major interests in sharesxxii A: Identity of the persons or legal entity subject to the notification obligation Full name (including legal form of legal entities) BlackRock Inc Contact address (registered office for legal entities) 33 King William Street, London EC4R 9AS Phone number & email 020 7743 5741; stuart.watchorn@blackrock.com Other useful information (at least legal representative for legal persons) Stuart Watchorn B: Identity of the notifier, if applicable Full name Contact address Phone number & email Other useful information (e.g. functional relationship with the person or legal entity subject to the notification obligation) C: Additional information For notes on how to complete form TR-1 please see the FSA website.
